
	
		I
		112th CONGRESS
		1st Session
		H. R. 2893
		IN THE HOUSE OF REPRESENTATIVES
		
			September 12, 2011
			Mr. Israel (for
			 himself, Mr. Brady of Pennsylvania,
			 Mr. Engel, and
			 Mr. Rothman of New Jersey) introduced
			 the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To prohibit Foreign Military Financing program assistance
		  to countries that vote in the United Nations General Assembly in favor of
		  recognizing a Palestinian state in the absence of a negotiated border agreement
		  between the Government of Israel and the Palestinian
		  Authority.
	
	
		1.Prohibition on Foreign
			 Military Financing program assistance to countries that vote in the United
			 Nations General Assembly in favor of recognizing a Palestinian state in the
			 absence of a negotiated border agreement between the Government of Israel and
			 the Palestinian Authority
			(a)ProhibitionNotwithstanding any other provision of law,
			 assistance under section 23 of the Arms Export Control Act (22 U.S.C. 2763;
			 relating to the Foreign Military Financing program) may not be
			 provided to any country that votes in the United Nations General Assembly in
			 favor of recognizing a Palestinian state in the absence of a negotiated border
			 agreement between the Government of Israel and the Palestinian
			 Authority.
			(b)WaiverThe
			 President may waive the prohibition in subsection (a) on a case-by-case basis
			 if the President certifies to the Speaker and minority leader of the House of
			 Representatives and the majority and minority leaders of the Senate not later
			 than 30 days after issuing the waiver that it is in the national interests of
			 the United States to do so.
			(c)Effective
			 dateThis Act takes effect on
			 the date of the enactment of this Act and applies with respect to assistance
			 under section 23 of the Arms Export Control Act that is made available for
			 fiscal years beginning after fiscal year 2011.
			
